1

2

3                                   UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                     ***
      MY LEFT FOOT CHILDREN’S THERAPY,
6     LLC, et al.,
7                         Plaintiffs,                    2:15-cv-01746-MMD-VCF
                                                         ORDER
8     vs.
      CERTAIN UNDERWRITERS AT LLOYD’S
9
      LONDON SUBSCRIBING TO POLICY NO.
10
      HAH15-0632,
                          Defendants.
11

12
           Before the court is My Left Foot Children’s Therapy, LLC v. Certain Underwriters at Lloyd’s
13
     London Subscribing to Policy No. HAH15-0632, case number 2:15-cv-01746-MMD-VCF.
14
           This matter has been referred to the undersigned to set a hearing to determine if discovery should
15
     be reopened. (ECF NO. 130).
16
           Accordingly,
17
           IT IS HEREBY ORDERED that a hearing is scheduled for 1:00 PM, December 18, 2019, in
18
     Courtroom 3D.
19

20
           DATED this 6th day of December, 2019.
21
                                                               _________________________
22                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
23

24

25
